McOay, J.,
It has been from time immemorial a settled principle of the common law, that no one shall be compelled to answer answer any question as a witness, tending to criminate himself or to subject him to a fine or forfeiture, or any crimiual charge: 1 Greenleaf Ev., page, 620, 621. Our evidence A.ct of 1866, Code, section 3798, making all persons competent and compellable to be witnesses, contains substantially the same principle. The words used are: “No person shall be compellable to answer any question tending to criminate himself or herself.”
It is true this is not exactly a criminal case, yet, it closely analogizes itself to such cases. The Court will, if the jury sustain the complaint, fine the defendant, and the answer to the questions will be an answer to a question tending to criminate the witness. We think -therefore it was error in the Court to compel this witness to answer, he objecting.
Judgment reverse,